Citation Nr: 1226518	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include secondary to service-connected disabilities.

2.  Entitlement to service connection for lower extremity peripheral neuropathy, to include secondary to diabetes mellitus and Agent Orange exposure.

3.  Entitlement to a skin disorder of the back, to include due to Agent Orange exposure.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967, to include combat service in the Republic of Vietnam.  He is presumed to have been exposed to herbicides inservice.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the September 2008 Statement of the Case, the RO addressed the Veteran's hemorrhoid claim as a service connection claim, and thus the Board presumes the RO found that new and material evidence had been submitted, but determined that the evidence was insufficient to grant entitlement to service connection.  Despite the determination reached by the RO, the Board must make its own finding regarding new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for hypertension, lower extremity peripheral neuropathy, a skin disorder of the back, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for hemorrhoids was denied in a December 1995 rating decision which found that the disorder was not chronic and the claim was not well grounded.  The Veteran did not appeal the decision and it became final. 

2.  The evidence received since December 1995 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for hemorrhoids and raises a reasonable possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  The December 1995 rating decision that denied entitlement to service connection for hemorrhoids is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hemorrhoids.  38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's disposition of the claim on appeal, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The evidence of record at the time of the December 1995 rating decision included the Veteran's service treatment records, which noted treatment for hemorrhoids, and a September 1995 VA examination.  The VA examination occurred the day before the Veteran filed a claim for service connection for hemorrhoids and did not include a rectal examination.  The RO found that there was no evidence of permanent residual or chronic disability as a result of the Veteran's in-service hemorrhoidectomy as he did not have hemorrhoids during his discharge examination.

Evidence that has been added to the claims file since the December 1995 rating decision includes statements from the Veteran, as well as private and VA treatment records.  Notably, a VA colonoscopy in November 2006 found internal hemorrhoids.  The Veteran has stated he developed hemorrhoids in service, underwent a hemorrhoidectomy, and continues to have rectal bleeding and hemorrhoids.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the December 1995 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's statements and his treatment for hemorrhoids in 2006 are "material" evidence of a current disability and continuity of symptomatology.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hemorrhoids. 

Under these circumstances, the criteria to reopen the claim of entitlement to service connection for hemorrhoids are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for hemorrhoids is reopened.


REMAND

Hemorrhoids

The Veteran underwent a hemorrhoidectomy in service in 1967 during hospitalization following injury in a combat-related helicopter crash.  The Veteran has complained of gastrointestinal symptoms and rectal bleeding, he sought service-connection for hemorrhoids in 1982.  A 2006 colonoscopy found internal hemorrhoids.  In light of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veteran should be afforded a VA examination to determine the etiology of any current disability due to hemorrhoids.

Ongoing pertinent VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Hypertension and Peripheral Neuropathy

The Veteran was afforded a VA hypertension examination in August 2006.  The examiner noted hypertension was diagnosed in 1994, but then cited private treatment records (Dr. P) where the Veteran was placed on a "low salt diet and after a year (2004) with suboptimal control of blood pressure, was put on oral medications."  A review of the claims file contains treatment records from private physician V.A.P., however, the earliest record dates from September 2005.  On his substantive appeal the Veteran wrote that his hypertension was diagnosed in 2004 and not 1994 as the VA examiner referenced.

Similarly, the August 2006 examiner noted the Veteran complained of symptoms of peripheral neuropathy beginning in 1994.  The earliest VA treatment records contained in the claims file date from 2006 (excluding the 1982 and 1995 VA examinations which do not discuss either hypertension or peripheral neuropathy).  Virtual VA likewise does not contain any treatment records.  The August 2006 examiner opined that the Veteran's hypertension and peripheral neuropathy were not caused by or a result of his service-connected diabetes mellitus because they began in "1994" and his diabetes was diagnosed in "2004."  

The Board is unable to locate any 1994 records pertaining to either hypertension or peripheral neuropathy, upon which the examiner's rationale is based.  On remand, additional pertinent VA treatment records from prior to 2006 should be obtained and added to the claims file.  The RO/Appeals Management Center (AMC) should ensure that any records cited by VA examiners are available to the Board should the claims continue to be denied following the development outlined below.

The August 2006 examiner did not address whether the Veteran's hypertension is aggravated by diabetes mellitus, whether hypertension is related to his active service, and whether hypertension was caused or aggravated by posttraumatic stress disorder or the combination of posttraumatic stress disorder and diabetes.  Additionally, the examiner did not address whether the Veteran's peripheral neuropathy is the result of exposure to Agent Orange.  The Board notes that a 2008 lower extremity electromyography study revealed small fiber polyneuropathy.  On remand, the Veteran should be afforded new VA examinations which address all theories of entitlement to service connection for hypertension and peripheral neuropathy.

Skin disorder (Back)

In August 1982, the Veteran filed a claim of entitlement to service connection for a skin rash.  An October 1982 VA examiner diagnosed the Veteran with folliculitis of the back and chest.  The RO denied entitlement to service connection for a skin rash in an unappealed January 1983 rating decision.

In May 2006, the Veteran filed a claim of entitlement to service connection for a skin condition of the back (neurofibroma), as a result of exposure to Agent Orange.  A December 2008 VA treatment record noted the Veteran had a history of a non-cancerous lesion on his posterior aspect of the cervical area, which was biopsied and returned as a neuroma.  "Over the course of time the lesion is no longer painful and seems to have disappeared."  The assessment was of a "history of neuroma, now clear."  A private pathology report from 2001 notes the complete excision of a neurofibroma from the Veteran's mid back.  VA treatment records note additional biopsies in September 2008 from his face, scalp and leg.

While the Veteran was afforded a VA skin examination in 2008, the examination only addressed his service-connected skin disorders of the feet and ankles.  Under McLendon, VA must provide a VA medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, there is evidence of a skin rash in service, and there are diagnoses of skin disorders (neurofibroma and folliculitis) in the past; however, it is unclear if a disability has existed at any time since the Veteran filed his claim in 2006.  The Veteran has indicated he has suffered from ongoing skin conditions on his back since service and has expressed a belief that his skin disorder is a result of exposure to Agent Orange.  As such, he should be afforded a VA skin examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appellant and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for hypertension, peripheral neuropathy, skin disorders, and/or hemorrhoids.  Of particular interest are records from Dr. V.P. from 1994 or 2004, any treatment records relating to hypertension and peripheral neuropathy from prior to 2005, and any treatment records for a skin disorder (back) since 2006.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA examination to determine the etiology of his hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder, a copy of this remand, and access to Virtual VA must be provided to the physician for review of the case. 

Following examination of the Veteran and a review of the record, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance that hypertension was incurred during active service.  If not, is it at least as likely as not that his hypertension was caused or is aggravated (beyond the natural progression of the disease) by either diabetes mellitus or posttraumatic stress disorder, or a combination of the two.  If the examiner determines that the Veteran's diabetes mellitus and/or posttraumatic stress disorder has aggravated hypertension, the examiner is requested to indicate, if possible, the degree of increase in severity of the hypertension.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  The Veteran should be afforded a VA examination to determine the etiology of any diagnosed peripheral neuropathy.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder, a copy of this remand, and access to Virtual VA must be provided to the physician for review of the case. 

If the Veteran is diagnosed with lower extremity peripheral neuropathy, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the disorder was incurred during active service.  If not, is it at least as likely as not that the disorder is caused or permanently aggravated by diabetes mellitus.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

4.  The Veteran should be afforded a VA examination to determine whether he has a current skin disorder on his back, and, if so, whether it is related to his active service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder, a copy of this remand, and access to Virtual VA must be provided to the physician for review of the case. 

Following examination of the Veteran and a review of the record, the examiner diagnose any current skin disorder affecting the back.  If there is no current disorder, based on a review of the record, the examiner should state whether a skin disorder of the back has been present at any time since May 2006.  If so, then the examiner should must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the disorder was incurred during active service to include as a result of exposure to Agent Orange.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

5.  The Veteran should be afforded a VA examination to determine the etiology of any diagnosed hemorrhoids, to include residuals of a hemorrhoidectomy.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder, a copy of this remand, and access to Virtual VA must be provided to the physician for review of the case. 

Following examination of the Veteran and a review of the record, the examiner must opine whether it is at least as likely as not that any diagnosed hemorrhoid disorder was incurred during active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

6.  The Veteran must be given adequate notice of the date and place of all examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

7.  If any claim remains denied, or if any examiner's opinion includes reference to a medical record which is not contained in the claims file, the RO/AMC must ensure the cited medical record is made available for the Board's appellate review and consideration.

8.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


